                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           FEDERICO URIEL VARGAS,
                                  11                                                      Case No. 18-04862 EJD (PR)
                                  12                   Plaintiff,                         ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13            v.
                                  14
                                           SAN FRANCISCO SHERIFFS,
                                  15
                                                      Defendant.
                                  16

                                  17

                                  18           Plaintiff, a California state prisoner, filed a pro se civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983.1 On January 2, 2019, the Court dismissed Plaintiff’s complaint with
                                  20   leave to amend within twenty-eight days, i.e., no later than January 30, 2019. (Docket No.
                                  21   6.) Plaintiff was advised that failure to respond in accordance with the Court’s order by
                                  22   filing an amended complaint in the time provided would result in the dismissal of this
                                  23   action without prejudice and without further notice to Plaintiff. (Id. at 3-4.)
                                  24           To date, Plaintiff has failed to file an amended complaint or to have any further
                                  25   communication with the Court. Accordingly, this action is DISMISSED without
                                  26   prejudice for Plaintiff’s failure to file an amended complaint. The Clerk shall terminate all
                                  27
                                       1
                                  28    This action was reassigned to this Court after Plaintiff failed to consent to Magistrate
                                       Judge Jurisdiction. (Docket No. 5.)
                                   1   pending motions and close the file.
                                   2            IT IS SO ORDERED.
                                   3           2/8/2019
                                       Dated: _____________________               ________________________
                                                                                  EDWARD J. DAVILA
                                   4
                                                                                  United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\EJD\CR.18\04862Vargas_dism-ac


                                  26

                                  27

                                  28                                          2
